



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Louie,









2015 BCCA 23




Date: 20150120

Docket: CA041536

Between:

Regina

Respondent

And

Brian Douglas
Louie

Appellant



Restriction
on Publication: A publication ban has been mandatorily imposed under s. 486.4(1)
of the
Criminal Code
restricting the publication, broadcasting or
transmission in any way of evidence that could identify a complainant or
witness, referred to in this judgment by the initials L.T. This publication ban
applies indefinitely unless otherwise ordered.




Before:



The Honourable Madam Justice Neilson

The Honourable Madam Justice Bennett

The Honourable Madam Justice Garson




On appeal from:  An
order of the Provincial Court of British Columbia, dated December 13, 2012
(
R. v. Louie
, Penticton Docket No. 40738-2-KC).




Counsel for the Appellant:



M.B. Rankin





Counsel for the Respondent:



D. Layton





Place and Date of Hearing:



Vancouver, British
  Columbia

December 2, 2014





Place and Date of Judgment:



Vancouver, British
  Columbia

January 20, 2015





Written Reasons by:





The Honourable Madam Justice Neilson





Concurred in by:





The Honourable Madam Justice Bennett





The Honourable Madam Justice Garson








Summary:

The appellant appeals his
convictions for aggravated assault and assault causing bodily harm on the basis
that trial counsels previous representation of a Crown witness created a
conflict of interest and that the trial judge erred by declining to grant a mistrial.
He argued that where a mistrial is sought to remedy a conflict of interest
after conviction but before sentencing, the test to be applied is the same as
that applicable at trial, and that the trial judge erred by applying the test
used on appeal. Held: Appeal dismissed. The trial judge properly applied the
test used on appeal and no miscarriage of justice occurred. There is nothing to
support the view that trial counsels prior relationship with the witness
resulted in a conflict of interest that had a prejudicial impact on his
representation of the appellant, or affected the reliability of the trial
judges verdict or fairness of the trial.



Reasons for Judgment of the Honourable
Madam Justice Neilson:

[1]

On December 13, 2012, a Provincial Court judge convicted the appellant,
Brian Douglas Louie, of aggravated sexual assault and assault causing bodily
harm. The victim was his sometimes-girlfriend, L.T. Following his convictions,
but before he was sentenced, the appellant brought an application to reopen the
trial in order to apply for a mistrial on the basis that his trial counsel had
been in a conflict of interest when he cross-examined a Crown witness whom he
had represented on unrelated charges six years previously. The trial judge
dismissed the application and, on January 7, 2014, sentenced the appellant to
four years on the charge of aggravated assault and one year consecutive on the
charge of assault causing bodily harm, less 18 months credit for pre-sentence
custody.

[2]

On appeal, the appellant argues the trial judge applied the wrong test
for granting a mistrial due to a conflict of interest. He seeks an order
setting aside his convictions and directing a new trial.

Background

[3]

The offences occurred on the morning of May 20, 2012. Following a night
of partying that involved consumption of alcohol and cocaine, L.T. asked the
appellant to perform oral sex on her. While doing so, he bit off a piece of her
labia and clitoris. L.T. screamed for help, and the appellant threw her down,
began to beat her, and then dragged her down a flight of stairs. Others in the
house came to her assistance and called the police. The appellant fled.

[4]

The appellant went to the nearby home of an acquaintance, Gregory
Baptiste. Mr. Baptiste was considerably older and had known the appellant
since he was a child. He invited him in and gave him some coffee. At one point,
the appellant told Mr. Baptiste that he had fucked up. Mr. Baptiste
did not ask what he meant, and the appellant said nothing more. He then went
into Mr. Baptistes bedroom by himself to smoke. About ten minutes after
the appellant arrived, two police officers came to the door looking for him. Mr. Baptiste
told them the appellant was in the bedroom but when they looked there he was
gone, having apparently jumped out the window.

[5]

At trial, the Crown called L.T., the gynecologist who had treated her injuries,
several people who had been in the house at or near the time the assaults took
place, the police officers who investigated the incident, and Mr. Baptiste,
who described the events set out in the last paragraph. At the outset of his
cross-examination of Mr. Baptiste, Mr. Pennington, the appellants counsel, had
this exchange with the witness:

[MR. PENNINGTON]  Mr. Baptiste, your name sounded
familiar to me.

A          Yes.  You represented me a while back.

Q         And I've just gone back into my files and I
see that you and I were in court back about 2006 or so, werent we?

A          Something like that, yeah.

Q         Yeah.

MR. FROLICK:  I'm sorry.  I didnt hear what the witness
was saying, but were you -- was he saying that -- that Mr. Pennington
represented him before?

THE COURT:  Yes. --

MR. PENNINGTON:  I did.

MR. FROLICK:  Oh, thats what he said.  Okay.  Thank
you.

A          Yeah.  He represented me.

MR. FROLICK:  Okay.

MR. PENNINGTON:  I did.  I brought -- I bring that up
for -- by way of full disclosure.

MR. FROLICK:  No.  Thats good.

A          Legal aid I think it was.

MR. PENNINGTON:  Pardon me?

A          It was legal aid?

MR. FROLICK:  Yeah.

MR. PENNINGTON:  Yes.

MR. FROLICK:  And how did it work?

A          Yeah.  I was out of work.

MR. PENNINGTON:  Needed a place to stay.

A          Yeah, I needed a place to stay.

Q         Okay.  So I havent seen you in a couple of
years.  How are you doing?

A          Good, good, good.  Working now.

Q         Yeah.  You look good.

A          Working in a vineyard.  I work six months of
the year and I take six off.

Q         Yeah.  No.  You look -- you look -- you look
good.

A          Yeah.  I've done all right.

Q         Well, thats good.

A          I smartened up.

[6]

Neither the appellant nor the trial judge took issue with this exchange and
Mr. Baptistes cross-examination proceeded.

[7]

The appellant testified on his own behalf. He described the alcohol and
cocaine he had consumed before the assault, and said he performed oral sex on L.T.
at her request. He maintained the bite had been an accident and he had merely
intended to give her a playful pinch. He said L.T. then freaked out and began
hitting him in the head, and that he only hit her back in self-defence. When he
testified about his subsequent dealings with Mr. Baptiste, his account did
not differ in any material way from that of Mr. Baptiste.

[8]

In convicting the appellant, the trial judge reviewed the evidence and
instructed herself on the principles set out in
R. v. W. (D.)
, [1991] 1 S.C.R.
742. She rejected the appellants evidence where it differed from that of L.T.
and the witnesses who had seen the assault, finding his testimony had no air
of reality. She found the bite constituted aggravated assault in that it
wounded, maimed, and disfigured the complainant, and endangered her life in
that it had severed an artery. She concluded that, after the bite, the
appellant committed a further assault on L.T. that caused her bodily harm, and
convicted him on both charges.

[9]

Before he was sentenced, the appellant discharged his trial counsel and
retained a new lawyer, who brought an application before the trial judge to
reopen the trial to seek a mistrial on the basis that the appellants trial
counsel had been in a conflict of interest when he cross-examined Mr. Baptiste.
The appellant swore an affidavit in support of the application, which was
edited by consent at the request of his trial counsel and then placed in evidence
at the hearing of the application without objection, along with a transcript of
the relevant proceedings from trial. The affidavit stated:

7.         I was
surprised when I found out that Mr. Pennington had been Gregory Baptistes
lawyer. I had no idea that Mr. Baptiste was one of Mr. Penningtons
former clients until it came out in court. I was also not happy with how
Mr. Pennington questioned Mr. Baptiste. He acted like he was
Mr. Baptistes friend.

8.         I do
not understand why Mr. Pennington did not ask Mr. Baptiste questions
about his background. Mr. Baptiste is not the kind of person that can be trusted
or relied upon. He has mental health problems. He is a heavy drug user and he
has a criminal record.

9.         Mr. Pennington never asked me
about Mr. Baptiste, and he did not ask me if I was okay with
Mr. Pennington continuing to act as my lawyer. I would not have let
Mr. Pennington defend me if I knew that he used to be Mr. Baptistes
lawyer.

[10]

On October 10, 2013, following a two-day hearing, the trial judge delivered
reasons dismissing the application. She dealt with the issue before her in two
stages. First, she addressed whether she should reopen the trial. Her reasons
on this point show understandable confusion, as she accepted the defence
submission that the test for reopening a trial after conviction was governed by
the four criteria established in
Palmer v. the Queen
, [1980] 1 S.C.R.
759, which pertain to the admissibility of fresh evidence on appeal. This Court
has recognized, however, that those criteria are modified when fresh evidence
is directed to a challenge to the integrity of the trial process, rather than a
substantive issue adjudicated at trial:
R. v. Aulakh
, 2012 BCCA 340 at
paras. 59-64. Moreover, there was no motion to admit fresh evidence before the
trial judge. The application to reopen proceeded on evidence of the trial
record itself and an affidavit admitted by consent. Thus, the
Palmer
criteria
had little application in these particular circumstances.

[11]

As a result, the judges reasons on this point focus primarily on
assessing the appellants allegation of conflict of interest. While she found
the circumstances were not completely immaterial, she described Mr. Baptiste
as a peripheral witness whom trial counsel had represented six years previously,
and who was marginally in contact with the appellant well after the assaults
occurred. She said that she had not considered his evidence relevant in finding
the appellant guilty, and would have reached the same result even if Mr. Baptistes
evidence was eliminated. As to the appellants affidavit, she stated:

[22]      Mr. Louie stated in his
affidavit that his complaint with respect to Mr. Pennington in relation to
the cross-examination was that he was not happy how Mr. Pennington questioned
Mr. Baptiste about his background. Each counsel has differing techniques and,
in the course of advocacy on behalf of the accused as stated in [
R. v. Match
,
2013 BCSC 848] the accused must ordinarily live with the consequences of those
decisions of their counsel. There is no suggestion by Mr. Louie in his
affidavit that Mr. Pennington was incompetent.

[12]

The trial judge declined to reopen the trial.

[13]

She nevertheless went on to consider whether, if she had reopened the
trial, she would have granted a mistrial. She noted the appellants argument
that public confidence would be undermined by the appearance of impropriety
arising from trial counsels conflict of interest. She referred to
R. v.
Robillard
(1986), 28 C.C.C. (3d) 22, [1986] O.J. No. 261 (C.A.), a
case in which the Court considered whether counsel who had represented a Crown
witness in a related matter would necessarily be in a conflict of interest in
cross-examining the same witness at the trial of another client. She quoted the
Courts statement that public confidence in the criminal justice system requires
not only the avoidance of professional impropriety but also the avoidance of
any appearance of impropriety in the conduct of the trial, and its view that
the answer to whether a conflict will prevent counsel from continuing to act
would depend on the facts of the particular case.

[14]

Applying these considerations to the circumstances before her, the trial
judge concluded she would not have granted a mistrial for reasons similar to
those she expressed in refusing to reopen the trial:

[26]      I find the facts in the
within case constitutes one of those rare circumstances that defence counsel is
not in a conflict of interest. I base this on the facts that former counsel
represented the witness about six years previously on an entirely unrelated
drug charge, that there was full disclosure in court of the prior
representation, Crown counsel did not take any objection, the accused did not
object until well after the verdict had been rendered, the witness was a
peripheral witness whose testimony was not relied upon for the verdict, and
that even if the witness' entire testimony was eliminated, there would be no
change in the verdict. ...

Analysis

[15]

Given the manner in which the application was argued at trial, it initially
appeared curious that, on appeal, the appellant did not challenge the trial judges
refusal to reopen the trial as this ruling was the actual reason his
application failed. Her decision not to grant a mistrial was
obiter
. On
reflection, however, I believe this is remedied when the issue before the trial
judge is properly characterized. As described in paragraph 10, the appellants
application was a challenge to the integrity of the trial process based on
evidence that was not disputed. The two-stage approach advanced by counsel and
accepted by the trial judge was thus misconceived. There was properly just one question
before her: whether trial counsels earlier representation of a Crown witness
had resulted in a miscarriage of justice, necessitating a new trial.

[16]

It is common ground that a lawyer owes current and former clients a duty
of undivided loyalty. This is essential to effective legal representation in an
adversarial system, and so to the integrity of the administration of justice
and to public confidence in the justice system. The duty of loyalty goes beyond
an obligation to protect confidential information, and engages the broader
principle of avoidance of conflicts of interest. A conflict of interest arises
in circumstances that present a substantial risk that the lawyers
representation of the client would be materially and adversely affected by the
lawyers own interests or by the lawyers duties to another current client, a
former client, or a third person:
R. v.

Neil
, 2002 SCC 70

at
paras. 12-13, 17-19, 31. The importance of avoiding a conflict of interest
is enshrined in the codes of conduct that delineate the ethical obligations of
Canadian lawyers, see for example The Law Society of British Columbia,
Code
of Professional Conduct for British Columbia
, Vancouver, 2014, Rule 3.4-1;
and The Canadian Bar Association,
C.B.A.

Code of Professional Conduct
,
Ottawa, CBA, 2009, Chs. V-VI.

[17]

These principles have particular importance in the criminal justice
system. Divided loyalty arising from a conflict of interest in this setting may
result in ineffective representation and interference with the ability to make
full answer and defence, resulting in a miscarriage of justice:
R. v. W.
(W.)
(1995), 100 C.C.C. (3d) 225 at 234-35, 25 O.R. (3d) 161 (C.A.). In a
criminal proceeding, an allegation that a conflict of interest led to a
miscarriage of justice may be raised at trial or on appeal, but the test
differs depending on the stage at which the application is brought.

[18]

When a complaint of a conflict of interest is made before or during a trial
the focus is generally whether a lawyer may be allowed to continue to act, or
must be disqualified. The analysis is prospective and protective, as it seeks
not only to address the impact of an actual conflict that has arisen, but extends
to assessing the risk that an apparent conflict may develop as the trial
proceeds. As a result, the party raising the complaint need only establish that
there is a realistic possibility that an apparent or actual conflict of
interest may impact the integrity and fairness of the proceeding, and cause a
miscarriage of justice:
W.(W.)
at 239;
R. v. (Q.)M.
, 2012 ONCA
224

at para. 33. I will refer to this as the trial test.

[19]

When a conflict of interest is raised as a ground of appeal the test, to
which I will refer as the appellate test, is more onerous. The focus shifts from
the avoidance of harm to a retrospective assessment of whether the conflict
caused sufficient harm to the offender to constitute a miscarriage of justice. While
the offender need not establish actual prejudice, he or she must demonstrate
that counsel was in an actual conflict of interest, and that this conflict
adversely affected the lawyers ability to effectively represent the offenders
interests:
W.(W.)
at 237;
Neil
at para. 39.

[20]

The distinction between the two tests and the policies that underlie
them were usefully summarized by Justice Doherty in
W.(W.)
at 238-39:

It is important to distinguish between the respective
functions of a trial judge and an appellate court when faced with a conflict of
interests claim. Where the issue is raised at trial, the court must be
concerned with actual conflicts of interests and potential conflicts that may
develop as the trial unfolds. In deciding whether counsel should be permitted
to act for co-accused, trial judges must, to some degree, speculate as to the
issues which may arise and the course the trial will take. The trial judges
task is particularly difficult since they cannot be privy to the confidential
discussions which may have passed between the clients and counsel and which may
reveal the source of potential conflicts. Given those circumstances, trial
judges must proceed with caution and when there is any realistic risk of a
conflict of interests they must direct that counsel not act for one or perhaps
either accused.

Where the allegation of a
conflict of interests is raised for the first time on appeal, the perspective
is very different. The appellate court looks backward at the completed trial.
The court has the full trial record and may have further material detailing the
circumstances surrounding the joint representation and the effects of that
representation on counsels ability to defend the appellant. Unlike the trial
court, the appellate court is not concerned with prophylactic measures intended
to avoid the potential injustice which may flow from compromised
representation. Instead, the appellate court must determine whether counsel's
representation was in fact compromised in such a way as to result in a
miscarriage of justice. The concern on appeal must be with what happened and
not with what might have happened. It makes no more sense to find ineffective
representation based on the possibility of a conflict of interest, than it does
to find ineffective representation based on the mere possibility of incompetent
representation.

[21]

The first question before us is whether the trial test or the appellate
test is to be applied when a conflict of interest is raised for the first time
after conviction but before sentencing. The second question is whether the
trial judge applied the proper test.

[22]

The appellant concedes that the conflict of interest of which he
complains cannot meet the more onerous appellate test. He argues it would be
wrong to apply that test in these circumstances, however, because to do so
would disregard the different functions of appellate and trial courts. Instead,
he argues that when such an application is brought before the trial has
concluded, a trial judge is obliged to apply the less stringent trial test, as the
judge has an ongoing duty to maintain public confidence in the trial process.
As well, he says that since it is the trial judge who must assess the impact of
a conflict raised before the trial is over, employing the appellate test would
improperly have judges effectively sitting on appeal of their own conduct. He
maintains this creates a risk that they may engage in a self-serving review of
a trial counsels conflict of interest if they feel that they should have acted
earlier to disqualify counsel.

[23]

The appellant argues that in finding that his trial counsel was not in a
conflict of interest, the trial judge wrongly applied the appellate test. He
contends that, had she applied the trial test, she would have recognized that
his trial counsels cross-examination of Mr. Baptiste created an apparent
conflict of interest that raised a realistic risk of ineffective representation,
and resulted in a miscarriage of justice. He says there was a real possibility
that his counsel consciously or unconsciously soft-peddled his defence because
he had earlier represented Mr. Baptiste. As an example, he points to his
failure to cross-examine Mr. Baptiste on his criminal record, mental
health issues, or drug use. He also argues his trial counsel may have been less
adversarial toward Mr. Baptiste due to a concern of disclosing confidential
information gained through the earlier retainer. The appellant says the focus
of the inquiry is not the materiality of Mr. Baptistes evidence but the
integrity of the process, and points out his counsel did not disclose the conflict
to him beforehand, or obtain a waiver of privilege from him or Mr. Baptiste.

[24]

I am unable to agree that the trial test governs an application for a
mistrial brought between conviction and sentencing. While I appreciate the
trial is not yet concluded, all of the circumstances that could have a bearing
on the impact of an alleged conflict of interest have come to an end. There is
no need or place for a prospective and speculative assessment of the future
impact of an apparent or actual conflict. The trial judge is instead engaged in
the same exercise as an appellate court in retrospectively assessing whether
trial counsel was in an actual conflict of interest that adversely affected his
or her representation of the offender. Accordingly, the appellate test applies.
In my view, the appellants speculative concern that a trial judge might apply
the appellate test in a self-serving manner is unwarranted. In the unlikely
event this occurred, such a judgment would clearly be overturned on appeal.

[25]

I find support for this view in the decision of the Ontario Court of
Appeal in
(Q.)M.
, which dealt with a virtually identical situation. At
trial, it was discovered that the accuseds wife, who was the complainant in
his assault charges, had earlier consulted with his trial counsel about the
incidents giving rise to the charges. The accused nevertheless wanted his
lawyer to continue to represent him. The trial judge ordered an investigation
of the potential conflict, and the accused and his wife obtained independent
legal advice. Ultimately, appropriate consents and waivers were obtained to
permit the same counsel to continue to act for the accused. After he was
convicted, the solicitor-client relationship broke down and, before sentencing,
the accuseds new counsel brought an application for a mistrial based on the earlier
conflict. The trial judge denied the application. On appeal, Goudge J.A.,
writing for the Court, affirmed that the appellate test was engaged in deciding
whether the trial judge erred by failing to declare a mistrial, because the
issue he faced was the same as that faced by an appellate court when a conflict
is raised for the first time on appeal.

[26]

The trial judges reasons are somewhat unclear as to which test she
applied. The only authority she cited was
Robillard
, a case that dealt with
a mid-trial conflict, in which the Ontario Court of Appeal referred to the
trial test as any appearance of impropriety in the conduct of the trial or any
lack of fairness. This suggests she may have considered this less stringent
test, which could only favour the appellant. Importantly, however, when she
turned to her findings of fact, she clearly concluded that defence counsel is not
in a conflict of interest. Her finding thus conforms to the appellate test.

[27]

Even if the trial judge applied the wrong test, the appellants
concession that the conflict he alleges does not satisfy the appellate test
makes it unnecessary to engage in a detailed consideration of whether the facts
before the trial judge met that test. I will simply say that I am satisfied the
following facts clearly support her conclusion that trial counsels earlier
representation of Mr. Baptiste did not create an actual conflict of interest.
Nor did it adversely affect his ability to effectively represent the
appellants interests.

[28]

Trial counsels representation of Mr. Baptiste had occurred six years
previously on an entirely unrelated matter.

[29]

Mr. Baptiste was a peripheral witness, whose evidence played no role in
the trial judges decision to convict the appellant.

[30]

The appellant says that he would not have let his trial counsel continue
to represent him had he known he had been Mr. Baptistes lawyer. Yet the
earlier retainer was clearly disclosed by his counsel when he cross-examined
Mr. Baptiste, and the appellant made no objection at the time. Nor did he raise
it during the ensuing days before the trial judge delivered her judgment
convicting him on the charges.

[31]

While the appellant criticizes his trial counsel for failing to
cross-examine Mr. Baptiste on what he says was earlier disreputable conduct, he
is unable to point to a specific instance where his interests and those of Mr.
Baptiste diverged, and required his counsel to choose between them in a manner
adverse to his interests. Mr. Baptistes credibility was not in issue as his
evidence was consistent in all material respects with that of the appellant. There
was thus no conflict of interest between them and no need to cross-examine Mr.
Baptiste about prior misconduct.

[32]

In short, there is nothing to support the view that counsels prior
relationship with Mr. Baptiste resulted in a conflict of interest, nor that it had
a prejudicial impact on his representation of the appellant, or that it affected
the reliability of the trial judges verdict or trial fairness.

[33]

I would dismiss the appeal.

The
Honourable Madam Justice Neilson

I AGREE:

The Honourable Madam Justice
Bennett

I AGREE:

The Honourable Madam Justice
Garson


